COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 HECTOR MARTINEZ,                             §              No. 08-13-00363-CR

                      Appellant,              §                 Appeal from the

 v.                                           §               409th District Court

 THE STATE OF TEXAS,                          §            of El Paso County, Texas

                      State.                  §              (TC# 20100D00750)

                                           §
                                         ORDER

       The Court GRANTS Natalie Martinez’s fourth request for an extension of time within

which to file the Reporter’s Record until June 27, 2014.    NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Natalie Martinez, Official Court Reporter for the 409th

District Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same to

this Court on or before June 27, 2014.

       IT IS SO ORDERED this 18th day of June, 2014.

                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.